Jackson, Chief Justice.
Both parties, in open court, assenting thereto, it is ordered and adjudged, that the rule pending below against the sheriff be made absolute in favor of the plaintiffs in the mortgage executions, and upon payment of the same, principal and interest, that the title to the land, which brought the money, now in the hands of the sheriff, into court, be, and the same is hereby, thereupon, vested in the claimant.
Anri it is further ordered and adjudged, that each party pay one-half the costs from the beginning to the end ’ of this litigation in the superior and Supreme Court.
*781And that á remitter containing the above order be transmitted to the superior court, that the same may be there entered on the minutes and enforc